Citation Nr: 1738157	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969 with service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the enumerated issues on appeal.

The Veteran presented testimony at a Board hearing in February 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

In May 2016 the Board disposed of another issue of entitlement to service connection for an eye disorder and remanded issues of entitlement to service connection for erectile dysfunction and post traumatic stress disorder (PTSD).  

The remanded appeal of service connection for PTSD was later granted in full by the RO in a December 2016 rating decision, thereby removing this matter from appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective date assigned.  Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Hence the remaining issue on appeal is the erectile dysfunction. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to again remand the remaining issue on appeal to address due process and evidentiary deficiencies.  The prior remand of May 2016 specifically directed that a VA examination address the etiology of the erectile dysfunction (ED) including as secondary to service connected disabilities, specifically including psychiatric medications used to treat post traumatic stress disorder (PTSD) in addition to his heart disorder (CAD) and diabetes as it was noted that he was taking medications for these service-connected disorders as well.  

The report of an August 2016 VA examination provided an unfavorable opinion finding that the ED less likely than not began in service, with a rationale that determined the ED began around 1999, which predated his CAD and diabetes as well as his PTSD requiring medication (thus removing the question of whether these disabilities caused his ED).  The examiner went on to state that ED is a multifactorial condition with many risk factors.  The Veteran was said to have multiple risk factors for ED including advanced age, hyperlipidemia, hypertension, history of tobacco and alcohol use, elevated BMI, multiple medications, CAD and DM (both diagnosed after onset of his ED symptoms). 

The August 2016 examiner gave an opinion that the Veteran's ED symptoms are less likely than not aggravated by his medications used to treat his psychiatric disorders.  The examiner also gave an opinion that the Veteran's ED is less likely than not due to or caused by his active military service, due to or caused by his service-connected CAD and diabetes mellitus or aggravated by any medications taken to treat his psychiatric disorders.  However this examiner did not provide any opinion as to whether his ED was actually aggravated by his service connected CAD and/or diabetes mellitus, to include any medication used to treat these specific disorders.  Such an aggravation opinion was specifically requested by the Board's remand and was not intended to be limited to whether it was aggravated by psychiatric medications.  

Under these circumstances, a remand is also required as to this issue in order to ensure compliance with the development requested by the Board's August 2016 remand and to readjudicate this claim on the basis of that evidence including issuance of an appropriate SSOC.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Additionally the Board notes that the August 2016 VA examiner's opinion appears to raise more questions as to whether the Veteran's service connected disabilities of CAD and diabetes and medications to treat these disorders are potentially aggravating factors as these disorders were listed among other risk factors such as advanced age and other nonservice-connected factors.  Thus the examiner should further clarify this response.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder and a copy of this REMAND to the examiner who conducted the August 2016 genitourinary disorders examination to obtain an addendum opinion.  If this examiner is no longer available forward the claims file to the appropriate medical profession to obtain the addendum opinion.  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  The examiner should address the following: 

Whether it is at least as likely as not (a 50 percent or greater probability) that erectile dysfunction is being aggravated by the Veteran's service connected diabetes mellitus and/or heart disorder of CAD (to include medications taken to treat these disorders).  In answering this question, the examiner is asked to clarify the opinion in the August 2016 VA examination describing the multiple risk factors for ED the Veteran was said to have including advanced age, hyperlipidemia, hypertension, history of tobacco and alcohol use, elevated BMI, multiple medications, CAD and diabetes (both diagnosed after onset of ED symptoms).


The examiner should provide reasons for these opinions.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.   

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




